United States Court of Appeals
                           For the First Circuit

No. 08-1751

                              ROBERT FOXWORTH,

                            Petitioner, Appellee,

                                     v.

                              PETER ST. AMAND,

                           Respondent, Appellant.


                                   Before

                             Lynch, Chief Judge,
                      Selya and Siler,* Circuit Judges.


                   ORDER FOR CERTIFICATION OF A QUESTION TO
                 THE SUPREME JUDICIAL COURT OF MASSACHUSETTS

                           Entered: June 29, 2009

                For the reasons stated in our opinion of even date in

this case, submitted with this order, we certify the following

question to the Supreme Judicial Court of Massachusetts:

                In considering the petitioner's application, filed in

2000, for leave to obtain further appellate review of the 1996

Massachusetts Appeals Court decision, did the Supreme Judicial

Court reopen the finality of the petitioner's 1992 conviction in

2002?


        *
            Of the Sixth Circuit, sitting by designation.
             This court certifies that this question is determinative

of a claim in this case and that it appears to us that there is no

controlling precedent in either the decisions or rules of practice

of the Supreme Judicial Court.

             In responding to this question, we invite any additional

guidance about relevant Massachusetts law or practice that the

Supreme Judicial Court may wish to offer.

             The clerk of this court is to forward, under the official

seal of this court, a copy of the certified question and our

opinion in this case, along with the briefs and trial transcripts

filed   by    the   parties,   to   the    Supreme   Judicial   Court   of

Massachusetts.      Pending the receipt of a response, we shall retain

appellate jurisdiction.


                                          By the Court
                                          /s/ Richard C. Donovan, Clerk
                                          United States Court of Appeals
                                          for the First Circuit




[cc: Ms. Susan Mellen, Clerk, Massachusetts Supreme Judicial Court,
Hon. Rya W. Zobel, Ms. Sarah Thornton, Clerk, United States
District Court for the district of Massachusetts, Mr. John M.
Thompson, Ms. Susan G. Reardon & Ms. Linda J. Thompson.]